Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
                                                  Status of the Application
1. Claims 1, 10-24, 26-28 and 42 are pending and considered for examination. Claims 2-9, 25 and 29-41 were canceled.
                                                                Priority
2. This application filed on December 17, 2019 is a DIV of US 14/535,088 filed on November 06, 2014 which claims benefit of US 61/962,465 filed on November 07, 2013.
Claim Rejections - 35 USC § 103
3.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

         Claims 1, 10-24, 26-28 and 42 are rejected under 35 U.S.C. 103 as being unpatentable Aurich-Costa et al. (WO 2011/153354) in view of Etim et al. (BMC Genomics, Vo. 5, page 1-11, 2004). 
       Aurich-Costa et al. teach a method of claim 1, 10, 42, determining whether a sample from a human subject comprises prostate cancer cells comprising:
a) obtaining a sample containing prostate cells from the subject (page 9, line 30-32, page 10, line 1-13, page 11, line 1-11, examples 1-2 on page 26-30):
b) hybridizing a cocktail of chromosome specific probes or a set consisting of 4 chromosome specific probes, each has detectable label and a nucleotide sequence that is complementary to a repetitive genomic sequence, wherein the chromosome specific probes are targeted to human chromosomes 1 through 22 and X and Y (page 14, line 15-25, page 11, line 1-11, examples 1-2 on page 26-30 wherein on page 27, line 7-8 indicating use of probe set consisting of 4 chromosome specific probes);
c) removing hybridized probes (page 14, line 25-26, page 19, line 10-32, page 20, line 1-15, examples 1-2 on page 26-30);
e) detecting probe hybridization to the target nucleic acids, wherein the presence of the label indicates that the sample has target nucleic containing cells (page 20, line 17-32, examples 1-2 on page 26-30).
    With reference to claim 11, teach that the method further comprises fixing the prostate cells on a solid support, protease treatment of the cells, denaturing or counter staining of the cell (page 11, line 11-29, examples 1-2 on page 26-30).

    With reference to claims 13-21, teach that the probe is DNA, RNA, PNA, LNA oligonucleotide probes having 20 to 50 nucleotides in length prepared from BAC plasmids and are single stranded, centromeric probes (page 14, line 27-32, page 15, line 1-20).
   With reference to claims 22-24, teach that the probes are labeled with different or same fluorophore labels (page 14, line 15-26, page 16, line 5-21).
      However, Aurich-Costa et al. did not specifically teach prostrate cell sample and selecting chromosome specific probes targeted to chromosomes 7, 16, 18 and 20 for determining a sample having polysomic prostate cancer cells by presence of polysomic prostate cell for at least one of said chromosomes.
               Etim et al. teach a method for detecting prostate cancer using chromosome hybridization using microarray probes to detect chromosomal regions associated with prostate cancer, wherein Etim et al. teach a method for detecting chromosome specific hybridization to the chromosomal DNA of prostate cells in a sample and determining the association of chromosome 8, 7, 10, 16, 13, 18,  Y, 20 with the presence of prostate cancer in comparison to a reference count chart and assigning score values for associated chromosomes with prostate cancer (page 7-9, paragraph under subheading ‘identification….methods’;  paragraphs under subheading ‘prostate cancer…ethnicity’ and paragraphs under subheading ‘age related…prostate cancer’).     
     Therefore, it would have been prima facie obvious to a person of ordinary skill in the

Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 10-24, 26-28 and 42 are rejected under 35 U.S.C. 101 because based on the guidelines the claimed invention is directed to a method of determining whether a sample from a human subject comprises prostate cancer using chromosome specific probes, a process, a statutory category. Claims 1, 10-24, 26-28 and 42 recite a judicial exception (law of nature or natural phenomenon) without significantly more because 
                                                    Conclusion
          No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637